DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 05/11/2021 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-13) in the reply filed on 08/30/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings (Figs. 14-16) are objected to because MPEP 1.84 (b) states “Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figures to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Huish (U.S. Pat. 10429116).
In regard to claim 1, Downey discloses a livewell assembly, comprising: a main housing comprising a top opening and an interior accessible via the top opening (Figs. 1-2, where there is a main housing 12 with a top opening (which cover 24 covers)), the interior configured to hold a volume of water and live bait (Figs. 1-2 and Column 3 lines 8-13, where the interior of the main housing 12 holds a volume of water 54 and live bait 56); a cover removably coupled to the main housing and configured to close the top opening (Figs. 1-2, where there is a cover 24 removably coupled to the main housing 12 and configured to close the top opening); an aerator coupled to the main housing and configured to provide a flow of air to the interior while the cover is coupled to the main housing and closes the top opening (Figs. 1-2 and Column 3 lines 8-16, where there is an aerator 38 coupled to the main housing 12 to provide a flow of air to the interior while the cover 24 is coupled to the main housing 12 and closes the top opening). Downey does not disclose a utility rail coupled to an exterior of the main housing and configured to couple to an accessory, the utility rail being elongated and comprising a general C-shape cross-section. Huish discloses a utility rail coupled to an exterior of the main housing and configured to couple to an accessory, the utility rail being elongated and comprising a general C-shape cross-section (Figs. 21-22, where there is a general C-shaped, elongated utility rail 1002 which is configured to couple to an accessory such as wheels 3008). Downey and Huish are analogous because they are from the same field of endeavor which include storage containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey such that a utility rail coupled to an exterior of the main housing and configured to couple to an accessory, the utility rail being elongated and comprising a general C-shape cross-section in view of Huish. The motivation would have been to allow a user to attach wheels to the bottom of the main housing, in order to facilitate easier transport of the device. 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Huish (U.S. Pat. 10429116) as applied to claim 1, and further in view of Pham (U.S. Pat. 5634291).
In regard to claim 2, Downey as modified by Huish discloses the livewell assembly of claim 1, further comprising a second housing coupled to the main housing and configured to selectively hold the aerator (Downey, Figs. 1-2, where there is at least a second housing 40 coupled to the main housing 12 and configured to selectively hold the aerator 38). Downey as modified by Huish does not disclose the second housing being water resistant. Pham discloses a second housing coupled to the main housing and configured to selectively hold the aerator (Figs. 1-4, where there is a second housing 50 coupled to the main housing 12 and configured to selectively hold the aerator 48), the second housing being water resistant (Figs. 2 and 4, Column 3 lines 37-45, and Column 3 lines 60-63, where the second housing 50 is at least water resistant as it is closed off to the outside environment and is made of durable plastic material 80 (see Applicant’s Specification Paragraph [0038], which details “water resistant”)). Downey and Pham are analogous because they are from the same field of endeavor which include livewell devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Huish such that a second housing coupled to the main housing and configured to selectively hold the aerator, the second housing being water resistant in view of Pham. The motivation would have been to prevent the aerator assembly from easily being damaged by water. Furthermore, the second housing being on the exterior of the main housing allows for easier access to the aerator for repair or maintenance. 
In regard to claim 3, Downey as modified by Huish and Pham discloses the livewell assembly of claim 2, and a second housing coupled to the main housing and configured to selectively hold the aerator (Pham, Figs. 1-4, where there is a second housing 50 coupled to the main housing 12 and configured to selectively hold the aerator 48). Downey as modified by Huish and Pham does not disclose a second aerator selectively held by the second housing and configured to provide a second flow of air to the interior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Huish and Pham to have a second aerator selectively held by the second housing and configured to provide a second flow of air to the interior, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, applicant has not disclosed (see Applicant’s Specification Paragraph [0038], which details “two aerators”) that having a second aerator selectively held by the second housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the device of Downey as modified by Huish and Pham. The motivation would have been to include a second aerator to act as a fail-safe, in case the first aerator stops working while the device contains live bait. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Huish (U.S. Pat. 10429116) as applied to claim 1, and further in view of Martin (U.S. Pat. D299378).
In regard to claim 4, Downey as modified by Huish discloses the livewell assembly of claim 1. Downey as modified by Huish does not disclose the cover is inclined toward a front portion of the livewell assembly. Martin discloses the cover is inclined toward a front portion of the housing (Figs. 1-3, where the cover of the housing is at least inclined toward a front portion). Downey and Martin are analogous because they are from the same field of endeavor which include livewell devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Huish such that the cover is inclined toward a front portion of the livewell assembly in view of Martin, since the inclined cover of Martin could be used with the livewell assembly of Downey as modified by Huish. The motivation would have been to allow the user to have a larger surface area, when standing on the front side of the device, through which a fish can be more easily placed into the housing. An inclined cover and housing top portion (such as that of Martin) allows for easier access into the housing, when a user approaches the device from the front. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Huish (U.S. Pat. 10429116) and Martin (U.S. Pat. D299378) as applied to claim 4, and further in view of Copper (U.S. Pub. 20160120162).
In regard to claim 5, Downey as modified by Huish and Martin discloses the livewell assembly of claim 4, further comprising a rod holder, wherein the rod holder is configured to selectively secure a fishing rod to the main housing (Downey, Fig. 3, where there is a rod holder 60 configured to selectively secure a fishing rod 70 to the main housing). Downey as modified by Huish and Martin does not disclose a rod holder coupled to the front portion of the main housing. Copper discloses a rod holder coupled to the front portion of the main housing, wherein the rod holder is configured to selectively secure a fishing rod to the main housing (Figs. 1-3 and Paragraph [0020], where there is at least a rod holder 18 coupled to the front portion of the main housing and wherein the rod holder 18 is configured to selectively secure a fishing rod to the main housing). Downey and Copper are analogous because they are from the same field of endeavor which include bait carrying devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Huish and Martin such that a rod holder coupled to the front portion of the main housing in view of Copper. The motivation would have been to allow the user to store fishing rods on the main housing at a location which is convenient to the user when facing the main housing, thereby increasing the utility of the device and efficiency during transport. Furthermore, the motivation would have been to allow for multiple utilities to be compactly placed on the outer surface of the main housing. This would increase the versatility and provide more convenience to the user.
In regard to claim 6, Downey as modified by Huish, Martin, and Copper disclose the livewell assembly of claim 5, wherein the rod holder comprises first and second rod holders positioned on opposite sides of the front portion of the main housing (Copper, Fig. 3, where there are first and second rod holders 18 positioned on at least opposite sides of the front portion of the main housing).
In regard to claim 7, Downey as modified by Huish, Martin, and Copper discloses the livewell assembly of claim 6, wherein the front portion of the main housing defines a storage space positioned between the first and second rod holders and configured to receive a storage container (Copper, Figs. 1-3, where there is a storage space 40 positioned between the first and second rod holders 18 and at least configured to receive a storage container (large enough to receive a container)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Huish (U.S. Pat. 10429116), Martin (U.S. Pat. D299378), and Copper (U.S. Pub. 20160120162) as applied to claim 7, and further in view of Hermanson (U.S. Pat. 3659369).
In regard to claim 8, Downey as modified by Huish, Martin, and Copper discloses the livewell assembly of claim 7, and a storage space (Copper, Figs. 1-3, where there is a storage space 40). Downey as modified by Huish, Martin, and Copper does not disclose a utility rack coupled to the main housing, wherein the utility rack comprises an aperture configured to receive a portion of at least one of a tool and a fishing accessory. Hermanson discloses a utility rack coupled to the main housing (Fig. 1, where there is a utility rack 14 coupled to the main housing 10), wherein the utility rack comprises an aperture configured to receive a portion of at least one of a tool and a fishing accessory (Figs. 1-2, where the utility rack 14 at least has an aperture (opening through which rod handle 21 is received) configured to receive a portion of a fishing rod handle 21). Downey and Hermanson are analogous because they are from the same field of endeavor which include fish carrying devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Huish, Martin, and Copper such that a utility rack coupled to the main housing, wherein the utility rack comprises an aperture configured to receive a portion of at least one of a tool and a fishing accessory in view of Hermanson. The motivation would have been to allow the device to have more utility by providing another rack which can be used to hold fishing equipment. This would increase the versatility and provide more convenience to the user. 
Downey as modified by Huish, Martin, Copper, and Hermanson do not disclose the storage space is positioned between the utility rack and the interior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Huish, Martin, Copper, and Hermanson to have the storage space be positioned between the utility rack (of Hermanson) and the interior (of Downey), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The motivation would have been to allow for multiple utilities to be compactly placed on the outer surface of the main housing. This would increase the versatility and provide more convenience to the user.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Huish (U.S. Pat. 10429116) as applied to claim 1, and further in view of MacKay (U.S. Pat. 7389608).
In regard to claim 9, Downey as modified by Huish discloses the livewell assembly of claim 1. Downey as modified by Huish does not disclose a drain disposed within the main housing and configured to selectively drain the volume of water from the main housing. MacKay discloses a drain disposed within the main housing and configured to selectively drain the volume of water from the main housing (Figs. 1-3, and Column 3 lines 7-15, where there is at least a drain 19 disposed within the main housing 10 and configured to selectively drain the volume of water from the main housing 10). Downey and MacKay are analogous because they are from the same field of endeavor which include fish carrying devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Huish such that a drain disposed within the main housing and configured to selectively drain the volume of water from the main housing in view of MacKay. The motivation would have been to allow the user to quickly drain out any water in the housing, before storage or during cleaning. 
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Martin (U.S. Pat. D299378) and Hermanson (U.S. Pat. 3659369).
In regard to claim 10, Downey discloses a livewell assembly, comprising: a main housing comprising a bottom, a top, a sidewall extending between the bottom and the top, a top opening disposed in the top (Figs. 1-2, where there is a main housing 12 with a bottom, a top, a sidewall, and a top opening (which cover 24 covers)), and an interior accessible via the top opening, wherein a bottom surface of the bottom defines a first plane (Figs. 1-2, where an interior accessible via the top opening (which cover 24 covers) and a bottom surface of the bottom defines a first plane); a cover removably coupled to the main housing and configured to close the top opening (Figs. 1-2, where there is a cover 24 removably coupled to the main housing 12 and configured to close the top opening). Downey dose not disclose a top surface of the cover defines a second plane extending in a non-parallel fashion relative to the first plane such that the top opening is inclined toward a front surface of the sidewall. Martin discloses a top surface of the cover defines a second plane extending in a non-parallel fashion relative to the first plane such that the top opening is inclined toward a front surface of the sidewall (Figs. 1-3, where a top surface of the cover defines a second plane extending in a non-parallel fashion relative to the first plane such that the top opening is at least inclined toward a front surface of the sidewall). Downey and Martin are analogous because they are from the same field of endeavor which include livewell devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey such that a top surface of the cover defines a second plane extending in a non-parallel fashion relative to the first plane such that the top opening is inclined toward a front surface of the sidewall in view of Martin, since the inclined cover of Martin could be used with the livewell assembly of Downey. The motivation would have been to allow the user to have a larger surface area, when standing on the front side of the device, through which a fish can be more easily placed into the housing. An inclined cover and housing top portion (such as that of Martin) allows for easier access into the housing, when a user approaches the device from the front.
Downey dose not disclose a utility rack coupled to the front surface of the sidewall, the utility rack comprising an extension extending outward relative to the front surface and comprising an aperture configured to receive a portion of at least one of a tool and a fishing accessory. Hermanson discloses a utility rack coupled to the front surface of the sidewall (Fig. 1, where there is a utility rack 14 coupled to the front surface of the sidewall), the utility rack comprising an extension extending outward relative to the front surface and comprising an aperture configured to receive a portion of at least one of a tool and a fishing accessory (Figs. 1-2, where the utility rack 14 has an extension 24/24a extending outward relative to the front surface and at least has an aperture (opening through which rod handle 21 is received) configured to receive a portion of a fishing rod handle 21). Downey and Hermanson are analogous because they are from the same field of endeavor which include fish carrying devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey such that a utility rack coupled to the front surface of the sidewall, the utility rack comprising an extension extending outward relative to the front surface and comprising an aperture configured to receive a portion of at least one of a tool and a fishing accessory in view of Hermanson. The motivation would have been to allow the device to have more utility by providing another rack which can be used to hold fishing equipment. This would increase the versatility and provide more convenience to the user.
In regard to claim 16, Downey discloses a livewell assembly, comprising: a main housing comprising a bottom, a top, a sidewall extending between the bottom and the top, a top opening disposed in the top (Figs. 1-2, where there is a main housing 12 with a bottom, a top, a sidewall, and a top opening (which cover 24 covers)), and an interior accessible via the top opening, wherein a bottom surface of the bottom defines a first plane (Figs. 1-2, where an interior accessible via the top opening (which cover 24 covers) and a bottom surface of the bottom defines a first plane); a cover removably coupled to the main housing and configured to close the top opening (Figs. 1-2, where there is a cover 24 removably coupled to the main housing 12 and configured to close the top opening); wherein a bottom surface of the cover comprises a cutting surface, the cutting surface being planar across a substantial portion of the bottom surface of the cover (Figs. 1-2, where an underside of the cover 24 is at least a planar cutting surface covering most of the bottom surface of the cover 24 (cutting actions could be performed on the bottom surface of the cover 24)). Downey dose not disclose a top surface of the cover defines a second plane extending in a non-parallel fashion relative to the first plane such that the top opening is tilted toward a front surface of the sidewall. Martin discloses a top surface of the cover defines a second plane extending in a non-parallel fashion relative to the first plane such that the top opening is tilted toward a front surface of the sidewall (Figs. 1-3, where a top surface of the cover defines a second plane extending in a non-parallel fashion relative to the first plane such that the top opening is at least inclined toward a front surface of the sidewall). Downey and Martin are analogous because they are from the same field of endeavor which include livewell devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey such that a top surface of the cover defines a second plane extending in a non-parallel fashion relative to the first plane such that the top opening is inclined toward a front surface of the sidewall in view of Martin, since the inclined cover of Martin could be used with the livewell assembly of Downey. The motivation would have been to allow the user to have a larger surface area, when standing on the front side of the device, through which a fish can be more easily placed into the housing. An inclined cover and housing top portion (such as that of Martin) allows for easier access into the housing, when a user approaches the device from the front.
Downey dose not disclose a utility rack coupled to the front surface of the sidewall, the utility rack comprising an extension extending outward relative to the front surface and comprising an aperture configured to receive a portion of at least one of a tool and a fishing accessory. Hermanson discloses a utility rack coupled to the front surface of the sidewall (Fig. 1, where there is a utility rack 14 coupled to the front surface of the sidewall), the utility rack comprising an extension extending outward relative to the front surface and comprising an aperture configured to receive a portion of at least one of a tool and a fishing accessory (Figs. 1-2, where the utility rack 14 has an extension 24/24a extending outward relative to the front surface and at least has an aperture (opening through which rod handle 21 is received) configured to receive a portion of a fishing rod handle 21). Downey and Hermanson are analogous because they are from the same field of endeavor which include fish carrying devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey such that a utility rack coupled to the front surface of the sidewall, the utility rack comprising an extension extending outward relative to the front surface and comprising an aperture configured to receive a portion of at least one of a tool and a fishing accessory in view of Hermanson. The motivation would have been to allow the device to have more utility by providing another rack which can be used to hold fishing equipment. This would increase the versatility and provide more convenience to the user.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Martin (U.S. Pat. D299378) and Hermanson (U.S. Pat. 3659369) as applied to claim 10, and further in view of Huish (U.S. Pat. 10429116).
In regard to claim 11, Downey as modified by Martin and Hermanson discloses the livewell assembly of claim 10. Downey as modified by Martin and Hermanson does not disclose a utility rail coupled to the main housing and configured to couple to an accessory, the utility rail being elongated and comprising a general C-shape cross-section. Huish discloses a utility rail coupled to the main housing and configured to couple to an accessory, the utility rail being elongated and comprising a general C-shape cross-section (Figs. 21-22, where there is a general C-shaped, elongated utility rail 1002 which is configured to couple to an accessory such as wheels 3008). Downey and Huish are analogous because they are from the same field of endeavor which include storage containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Martin and Hermanson such that a utility rail coupled to the main housing and configured to couple to an accessory, the utility rail being elongated and comprising a general C-shape cross-section in view of Huish. The motivation would have been to allow a user to attach wheels to the bottom of the main housing, in order to facilitate easier transport of the device.
In regard to claim 12, Downey as modified by Martin, Hermanson, and Huish disclose the livewell assembly of claim 11, wherein the utility rail is disposed in a recess in an exterior surface of the main housing, the recess extending longitudinally along the sidewall (Huish, Fig. 22, where there is a general C-shaped, elongated utility rail 1002 which is at least disposed in a recess in an exterior surface of the main housing (see where the thickness of rail 1002 is flush with the sidewall of the housing) and the recess extending longitudinally along the sidewall).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Martin (U.S. Pat. D299378) and Hermanson (U.S. Pat. 3659369) as applied to claim 10, and further in view of Ward (U.S. Pat. 7017297).
In regard to claim 13, Downey as modified by Martin and Hermanson discloses the livewell assembly of claim 10 and an underside of the cover comprises a substantially planar cutting surface covering substantially all of the underside of the cover (Downey, Figs. 1-2, where an underside of the cover 24 is at least a planar cutting surface covering most of the underside of the cover 24 (cutting actions could be performed on the underside of the cover 24)). Downey as modified by Martin and Hermanson do not disclose the cover is threadingly coupled to the main housing. Ward discloses a cylindrical main housing (see Figs. 1-2); the cover is threadingly coupled to the main housing (Fig. 2 and Column 3 lines 22-28, where there is a screw thread 76 on the cover 60 that couples to a screw thread 46 on the main housing 14), and an underside of the cover comprises a substantially planar cutting surface covering substantially all of the underside of the cover (Figs. 2 and 4, where the underside of the cover 60 comprises a planar cutting surface (cutting actions could be performed on the underside of the cover 60) covering the underside of the cover 60). Downey and Ward are analogous because they are from the same field of endeavor which include livewell devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Martin and Hermanson such that the main housing is cylindrical; the cover is threadingly coupled to the main housing, and an underside of the cover comprises a substantially planar cutting surface covering substantially all of the underside of the cover in view of Ward, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to allow the user to secure the cover onto the housing in a secure manner that would prevent the cover from falling off from excessive movement. Furthermore, having a planar underside for the cover would allow the user to utilize the bottom of the cover to place objects upon or process caught fish upon, when fishing out in the water.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Martin (U.S. Pat. D299378) and Hermanson (U.S. Pat. 3659369) as applied to claim 10, and further in view of Pham (U.S. Pat. 5634291).
In regard to claim 14, Downey as modified by Martin and Hermanson discloses the livewell assembly of claim 10 and a second housing coupled to the main housing configured to selectively contain an aerator (Downey, Figs. 1-2, where there is at least a second housing 40 coupled to the main housing 12 and configured to selectively hold the aerator 38). Downey as modified by Martin and Hermanson does not disclose the second housing is disposed on an opposite side of the main housing from the front surface. Pham discloses the second housing is disposed on an opposite side of the main housing from the front surface (Figs. 1-4, where there is a second housing 50 disposed on an opposite (opposite of 68) side of the main housing 12 from the front surface). Downey and Pham are analogous because they are from the same field of endeavor which include livewell devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Martin and Hermanson such that the second housing is disposed on an opposite side of the main housing from the front surface in view of Pham. The motivation would have been to have the second housing on the front surface, exterior of the main housing to allow for easier access to the aerator for repair or maintenance.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Martin (U.S. Pat. D299378) and Hermanson (U.S. Pat. 3659369) as applied to claim 10, and further in view of Solis (U.S. Pub. 20120151819).
In regard to claim 15, Downey as modified by Martin and Hermanson discloses the livewell assembly of claim 10. Downey as modified by Martin and Hermanson does not disclose a portion of the sidewall adjacent the bottom includes a plurality of markers configured to provide an indication of a length of an object. Solis discloses a portion of the sidewall includes a plurality of markers configured to provide an indication of a length of an object (Fig. 1 and Paragraph [0035], where the sidewall includes a plurality of markers 113 configured to provide an indication of a length of an object). Downey and Solis are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Martin and Hermanson such that a portion of the sidewall adjacent the bottom includes a plurality of markers configured to provide an indication of a length of an object in view of Solis, since the plurality of markers of Solis could be placed on a portion of the sidewall adjacent the bottom of Downey as modified by Martin and Hermanson. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The motivation would have been to allow the user to measure the size of a fish that was caught, in order to determine if the fish is large enough to be harvested or if the fish needs to be thrown back into the water. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Martin (U.S. Pat. D299378) and Hermanson (U.S. Pat. 3659369) as applied to claim 16, and further in view of Huish (U.S. Pat. 10429116).
In regard to claim 17, Downey as modified by Martin and Hermanson discloses the livewell assembly of claim 16. Downey as modified by Martin and Hermanson does not disclose an elongated recess extending along the main housing, the elongated recess configured to receive an elongated utility rail for coupling one or more accessories to the main housing. Huish discloses an elongated recess extending along the main housing, the elongated recess configured to receive an elongated utility rail for coupling one or more accessories to the main housing (Figs. 21-22, where there is a general C-shaped, elongated utility rail 1002 which is configured to couple to an accessory such as wheels 3008 and where the elongated utility rail 1002 is at least disposed in a recess in an exterior surface of the main housing (see where the thickness of rail 1002 is flush with the sidewall of the housing) and the recess extending longitudinally along the sidewall). Downey and Huish are analogous because they are from the same field of endeavor which include storage containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Martin and Hermanson such that an elongated recess extending along the main housing, the elongated recess configured to receive an elongated utility rail for coupling one or more accessories to the main housing in view of Huish. The motivation would have been to allow a user to attach wheels to the bottom of the main housing, in order to facilitate easier transport of the device.
In regard to claim 18, Downey as modified by Martin, Hermanson, and Huish disclose the livewell assembly of claim 17, further comprising the elongated utility rail, the elongated utility rail having a general C-shape cross-section (Huish, Figs. 21-22, where there is a general C-shaped, elongated utility rail 1002 which is configured to couple to an accessory such as wheels 3008).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Martin (U.S. Pat. D299378) and Hermanson (U.S. Pat. 3659369) as applied to claim 16, and further in view of Pham (U.S. Pat. 5634291).
In regard to claim 19, Downey as modified by Martin and Hermanson discloses the livewell assembly of claim 16, further comprising a secondary housing adjacent the main housing, the secondary housing configured to enclose at least one aerator (Downey, Figs. 1-2, where there is at least a second housing 40 coupled to the main housing 12 and configured to selectively hold the aerator 38). Downey as modified by Martin and Hermanson does not disclose the secondary housing being splash and water resistant. Pham discloses a secondary housing coupled to the main housing and configured to enclose at least one aerator (Figs. 1-4, where there is a second housing 50 coupled to the main housing 12 and configured to enclose at least one aerator 48), the secondary housing being splash and water resistant (Figs. 2 and 4, Column 3 lines 37-45, and Column 3 lines 60-63, where the second housing 50 is at least splash and water resistant as it is closed off to the outside environment and is made of durable plastic material 80 (see Applicant’s Specification Paragraph [0038], which details “water resistant”)). Downey and Pham are analogous because they are from the same field of endeavor which include livewell devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Huish such that a secondary housing coupled to the main housing and configured to enclose at least one aerator, the secondary housing being splash and water resistant resistant in view of Pham. The motivation would have been to prevent the aerator assembly from easily being damaged by water. Furthermore, the second housing being on the exterior of the main housing allows for easier access to the aerator for repair or maintenance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Downey (U.S. Pat. 5471779) in view of Martin (U.S. Pat. D299378) and Hermanson (U.S. Pat. 3659369) as applied to claim 16, and further in view of Copper (U.S. Pub. 20160120162).
In regard to claim 20, Downey as modified by Martin and Hermanson discloses the livewell assembly of claim 16. Downey as modified by Martin and Hermanson does not disclose a storage area and configured to hold a storage container. Copper discloses a storage area and configured to hold a storage container (Figs. 1-3, where there is a storage area 40 positioned between the first and second rod holders 18 and at least configured to receive a storage container (large enough to receive a container)). Downey and Copper are analogous because they are from the same field of endeavor which include bait carrying devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Martin and Hermanson such that a storage area and configured to hold a storage container in view of Copper. The motivation would have been to allow the user to store more equipment on the main housing, thereby increasing the utility of the device and efficiency during transport.
Downey as modified by Martin, Hermanson, and Copper do not disclose a storage area positioned between the utility rack and the interior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downey as modified by Martin, Hermanson, and Copper to have the storage area be positioned between the utility rack (of Hermanson) and the interior (of Downey), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The motivation would have been to allow for multiple utilities to be compactly placed on the outer surface of the main housing. This would increase the versatility and provide more convenience to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of containers and fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647